It is ordered and adjudged by this court, that the judgment of said circuit court be, and the same is herelw, affirmed; for that, notwithstanding the common pleas court reversed the judgment of the justice of the peace for the reason that “the affidavit herein does not charge an ■ offense under *460statute,” yet the circuit court would be required to affirm such judgment of reversal if that judgment was right for any of the other reasons presented to the common pleas court by the petition in error from the justice’s docket, and one of those questions presented involved the weight of the evidence.
Spear, Johnson and Donahue, JJ., concur.